Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2011                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143212 & (71)                                                                                       Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  JASON TERRY,                                                                                            Brian K. Zahra,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 143212
                                                                   COA: 295470
  OFFICE OF FINANCIAL & INSURANCE                                  Ingham CC: 08-000459-AA
  REGULATION and COMMISSIONER OF
  OFFICE OF FINANCIAL & INSURANCE
  REGULATION,
             Defendants-Appellants.
  _________________________________________/

         On order of the Court, the motion to supplement exhibits is GRANTED. The
  application for leave to appeal the April 28, 2011 judgment of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2011                  _________________________________________
         h0919                                                                Clerk